DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims encompass non-statutory transitory media.  The claim uses the term “computer readable medium” and the published specification states in Para [0085] that computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program to another.  Further the machine-readable media can include a carrier wave, Para [0085].  Therefore the claim is not directed towards statutory subject matter.  Applicant could use the term non-transitory computer readable medium. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 20-22 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP paper: “HARQ enhancement for NR-U” (R1-1902791, hereinafter NTT, disclosed by Applicant in the IDS).

Regarding claim 1, NTT discloses a method for wireless communication by a user equipment (UE), comprising: receiving one or more uplink grants scheduling a plurality of transmission occasions for the UE (scheduling multiple TTIs for PUSCH each using a separate grant or using a single UL grant, Section 2.4, page 5); performing a listen-before-talk (LBT) procedure to attempt to acquire a channel for transmitting in at least one of the plurality of transmission occasions (performing LBT in the first scheduled slot, if that fails attempting LBT in the next scheduled slot, Section 2.4, page 5); and determining one or more of the plurality of transmission occasions to transmit data based, at least in part, on the LBT procedure (multiple PUSCH starting points, not transmitting PUSCH in a slot if LBT fails, performing PUSCH transmission in the next slot where LBT is not a failure, Section 2.4, page 5). 
Regarding claims 2 and 21, NTT discloses the method/apparatus of claim 1/20, wherein at least one of the uplink grants is a multiple transmission time interval (multi-TTI) uplink grant that schedules multiple consecutive transmission occasions (multiple TTIs for PUSCH using a single UL grant, section 2.4, page 5
Regarding claims 3 and 22, NTT discloses the method/apparatus of claim 1/20, wherein the one or more uplink grants are associated with different hybrid automatic repeat request (HARQ) processes (scheduling multiple TBs with different HARQ process IDs using single UL grant, section 2.4, page 5). 
Regarding claim 11, NTT discloses the method of claim 1, wherein the determining the one or more transmission occasions comprises determining an earliest one of the plurality of transmission occasions occurring after acquiring a channel to transmit the data (multiple PUSCH starting points, not transmitting PUSCH in a slot if LBT fails, performing PUSCH transmission in the next slot where LBT is not a failure, Section 2.4, page 5).
Regarding claim 20, NTT discloses an apparatus (UE) for wireless communication, comprising: at least one processor (processor inherent); and a memory (memory, inherent) coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: receive one or more uplink grants scheduling a plurality of transmission occasions for the apparatus (scheduling multiple TTIs for PUSCH each using a separate grant or using a single UL grant, Section 2.4, page 5); perform a listen-before-talk (LBT) procedure to attempt to acquire a channel for transmitting in at least one of the plurality of transmission occasions (performing LBT in the first scheduled slot, if that fails attempting LBT in the next scheduled slot, Section 2.4, page 5); and determine one or more of the plurality of transmission occasions to transmit data based, at least in part, on the LBT procedure (multiple PUSCH starting points, not transmitting PUSCH in a slot if LBT fails, performing PUSCH transmission in the next slot where LBT is not a failure, Section 2.4, page 5).
Regarding claim 29, NTT discloses an apparatus (UE with inherent processor and transceiver) for wireless communication, comprising: means for receiving one or more uplink grants scheduling a plurality of transmission occasions for the apparatus (scheduling multiple TTIs for PUSCH each using a separate grant or using a single UL grant, Section 2.4, page 5); means for performing a listen-before-talk (LBT) procedure to attempt to acquire a channel for transmitting in at least one of the plurality of transmission occasions (performing LBT in the first scheduled slot, if that fails attempting LBT in the next scheduled slot, Section 2.4, page 5); and means for determining one multiple PUSCH starting points, not transmitting PUSCH in a slot if LBT fails, performing PUSCH transmission in the next slot where LBT is not a failure, Section 2.4, page 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 12-16 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over NTT and in view of Al-Imari et al (US 2020/0267749, hereinafter Al-Imari, claiming priority date of provisional application 62/806,011).

Regarding claim 13, NTT discloses the method of claim 1, but not wherein: the one or more uplink grants are each provided in a separate downlink control information (DCI); and one or more of the DCI are received after preparing the data for transmission.  Al-Imari discloses 3 different DCI’s (with uplink grant, Para [0046]) scheduling different 3 PUSCHs transmission, Fig. 3, the UE prepares for PUSCH data transmission when receiving DCI, Para [0025] and DCI-2 is received later than DCI-0, where the UE is already preparing PUSCH-0 but hasn’t transmitted it yet, Fig. 3.  Also see pages 17-21 from provisional application 62/806,011.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Al-lmari and combine with teachings of NTT in order to handle out of order uplink scheduling without increasing complexity and cost. 
Regarding claim 14, NTT discloses the method of claim 13, but not wherein the determining the one or more transmission occasions comprises ignoring transmission occasions scheduled by the one or eMBB does not have strict latency requirements that URLLC does, Para [0025], in this case the later DCI schedules another eMMB PUSCH transmission or as disclosed in NTT, the UE successfully performs LBT according to one of the earlier PUSCH start times and does not need to consider other transmit occasions of the later received DCI. 
Regarding claim 15, NTT discloses the method of claim 13, but not further comprising: deconstructing the prepared data; and selecting any of the transmission occasions scheduled by any of the DCI to transmit the data.  Al-Imari discloses the original PUSCH transmission can be skipped if a later DCI schedules higher priority PUSCH, Para [0032], where NTT discloses the multiple PUSCH starting points. 
Regarding claims 4 and 23, NTT discloses the method/apparatus of claim 1/20, but not explicitly wherein the determining the one or more transmission occasions comprises selecting any of the plurality of transmission occasions that is associated with an initial transmission.  NTT discloses UL grant provides multiple possible PUSCH starting points, section 2.4, page 5, obvious to one of ordinary skill that different start points could be selected by the UE. 
Regarding claims 5 and 24, NTT discloses the method/apparatus of claim 1/20, but not explicitly wherein the data comprises at least one of: a medium access control control element (MAC CE) or high priority data.  Al-Imari discloses one PUSCH can be prioritized over another PUSCH, Para [0036] and URLLC data has stringent latency requirements over eMMB, meaning higher priority, Para [0025]. 
Regarding claims 6 and 25, NTT discloses the method/apparatus of claim 5/24, but not wherein the high priority data comprises ultra-reliable low-latency data.  Al-Imari discloses one PUSCH can be prioritized over another PUSCH, Para [0036] and URLLC data has stringent latency requirements over eMMB, meaning higher priority, Para [0025].
Regarding claims 7 and 26, NTT discloses the method/apparatus of claim 5/24, wherein the determining the one or more transmission occasions comprises determining a transmission occasion other than an earliest one of the plurality of transmission occasions to transmit the data (multiple PUSCH starting points, not transmitting PUSCH in a slot if LBT fails, performing PUSCH transmission in the next slot where LBT is not a failure, Section 2.4, page 5).
Regarding claims 8 and 27, NTT discloses the method/apparatus of claim 1/20, wherein the determining the one or more transmission occasions comprises: determining an earliest one of the plurality transmission occasions to transmit the data (not transmitting PUSCH in a slot if LBT fails, performing PUSCH transmission in the next slot where LBT is not a failure, Section 2.4, page 5); but not explicitly determining another of the plurality of transmission occasions to transmit a repetition of the data.  NTT discloses the UE is scheduled multiple TTIs for PUSCH transmission, section 2.4, page 5, obvious to one of ordinary skill the UE can retransmit data during one the multiple scheduled TTIs. 
Regarding claim 12, NTT discloses the method of claim 1, wherein the determining the one or more transmission occasions comprises determining an earliest one of the plurality of transmission occasions occurring after acquiring a channel (not transmitting PUSCH in a slot if LBT fails, performing PUSCH transmission in the next slot where LBT is not a failure, Section 2.4, page 5), but not explicitly occurring after a processing time to prepare the data for transmission, to transmit the data.  Al-Imari disclose the UE needs processing time to prepare uplink transmission, Para [0025]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NTT and in view of Hong (US 2011/0141983, hereinafter Hong).

Regarding claim 16, NTT discloses the method of claim 1, but not further comprising transmitting a buffer status report in the determined one or more transmission occasions, wherein the buffer status report excludes data that was attempted in an earlier one of the plurality of transmission occasions. Hong discloses the BSR reports the amount of data that is newly added since the previous report, where there was no transmission failure, Para [0048], therefore the BSR would not include the attempted transmission of earlier data unless it failed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over NTT and in view of Vos et al (US 2014/0105009, hereinafter Vos).

Regarding claim 17, NTT discloses the method of claim 1, but not wherein the UE is configured with a maximum delay for transmitting the data, wherein the maximum delay comprises a maximum number of transmission occasions, starting from an earliest of the plurality of transmission occasions, for the determined one or more transmission occasions.  Vos discloses a maximum delay time and a message is transmitted at the earliest opportunity after expiry of the maximum delay time, Para [0054].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Vos and combine with teachings of NTT in order to handle different applications with different service requirements such as time sensitive information requiring a higher QoS.

Claims 18, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over NTT and in view of Jeon et al (US 2019/0327117, hereinafter Jeon).

Regarding claim 18, NTT discloses the method of claim 1, but not wherein: at least one of the plurality of transmission occasions is punctured; and determining the one or more transmission occasions comprises ignoring the punctured at least one transmission occasion for transmitting the data.  Jeon discloses the LBT process can puncture the sub-frame, Para [0049], the UE can prepare the PUSCH for a full sub-frame, Para [0068], where the LBT could finish after a sub-frame boundary and the UE can skip the PUSCH that cannot be transmitted, Para [0069] or not transmit the initial part of the PUSCH, Para [0070].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jeon 
Regarding claim 19, NTT discloses the method of claim 1, but not wherein the determining the one or more transmission occasions comprises: selecting at least one punctured transmission occasion of the plurality of transmission occasions to transmit the data; and selecting another of the plurality of transmission occasions for transmitting a repetition of the data.  Jeon discloses the LBT process can puncture the sub-frame, Para [0049], where the LBT could finish after a sub-frame boundary, Para [0069] and in one case not transmit the initial part of the PUSCH, Para [0070], therefore it would be obvious to retransmit the full PUSCH in a later scheduled sub-frame because the initial part was punctured by LBT.  
Regarding claim 30, NTT discloses a computer readable medium storing computer executable code thereon, comprising: code for receiving one or more uplink grants scheduling a plurality of transmission occasions for a user equipment (UE) (scheduling multiple TTIs for PUSCH each using a separate grant or using a single UL grant, Section 2.4, page 5); code for performing a listen-before-talk (LBT) procedure to attempt to acquire a channel for transmitting in at least one of the plurality of transmission occasions (performing LBT in the first scheduled slot, if that fails attempting LBT in the next scheduled slot, Section 2.4, page 5); and code for determining one or more of the plurality of transmission occasions to transmit data based, at least in part, on the LBT (multiple PUSCH starting points, not transmitting PUSCH in a slot if LBT fails, performing PUSCH transmission in the next slot where LBT is not a failure, Section 2.4, page 5); but does not disclose the computer readable medium.  Jeon disclose machine storage medium with instructions, Para [0178].

Claims 9, 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over NTT, in view of Jeon and in view of Vadakital et al (US 2006/0262810, hereinafter Vadakital).

Regarding claims 9 and 28, NTT discloses the method/apparatus of claim 1/20, wherein the determining the one or more transmission occasions comprises determining a last one of the plurality datagram are transmitted in ascending order for a time-slice burst, where high priority is transmitted last in the transmission order, Para [0040], high priority datagrams are transmitted last, Para [0045].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Vadakital and combine with teachings of NTT and Jeon in order to give higher priority data more protection, where transmitting high priority data earlier in the allocated uplink burst will have a higher chance of being punctured by the LBT process (as disclosed by Jeon).
Regarding claim 10, NTT discloses the method of claim 1, but not wherein the determining the one or more transmission occasions comprises determining transmission occasions to transmit the data in ascending order of a priority of the data, wherein lower priority data is transmitted in earlier transmission occasions than higher priority data.  Vadakital discloses datagrams are arranged in ascending order, where lowest priority datagrams are transmitted first, then the next priority datagram with the highest priority datagrams being transmitted last, Para [0040].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461